NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on January 19, 2022. Claims 1-21 are pending. Claims 1, 8, 15 are independent.

Allowable Subject Matter
Upon further consideration, claims 1-21 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Application No. 20190308621 to Inou et al. (hereinafter “Inou:”) discloses a traveling path generation apparatus includes an information acquisition section, a road determination section, and a path generation section. In response to the road determination section determining that there are curved paths, the path generation section generates an expected traveling path by correcting a lane traveling path such that a radius of curvature of each cornering line exceeds a radius of curvature of the corresponding curved path.

Regarding claim 1, Inou taken singly or in combination with other prior art of record, does not disclose or teach a computer-implemented method for generating a reference line for operating an 

Regarding claim 8, Inou taken singly or in combination with other prior art of record, does not disclose or teach a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: determining a first ending reference point having a smallest curvature among a plurality of reference points within a first defined distance along a first segment of a path, wherein the first segment of the path has a starting point and a first ending point, wherein the first defined distance has the first ending point of the first segment of the path as a middle point; generating a first reference line based on the starting point and the first ending reference point; determining a second ending reference point having a smallest curvature among a plurality of reference points within a second defined distance along a second segment of the path, wherein the second segment extends from the starting point to a second ending point, and is longer than the first segment, wherein the second defined distance has the second ending point as a middle point; generating a second reference line based on the first ending reference point, the second ending reference, and an end section of the first reference line; and controlling the autonomous driving vehicle along the first reference line and the second reference line.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B    

/SZE-HON KONG/Primary Examiner, Art Unit 3661